TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 10, 2015



                                     NO. 03-15-00253-CV


                       Combined Financial Holdings Trust, Appellant

                                                v.

                           The County of Bastrop, Texas, Appellee




       APPEAL FROM 335TH DISTRICT COURT OF BASTROP COUNTY
     BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND FIELD
DISMISSED FOR WANT OF PROSECUTION -- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the judgment signed by the district court on March 25, 2015. Having

reviewed the record, it appears to the Court that appellant has failed to prosecute its appeal by

failing to pay or make arrangements to pay for the clerk’s record. Therefore, the Court dismisses

the appeal for want of prosecution. The appellant shall pay all costs relating to this appeal, both

in this Court and the court below.